Detailed Action 
1. 	This office action is in response to communicated dated 08 December 2020 concerning application number 16/424,965 effectively filed on 29 May 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-20 are pending, of which claim 10 has been currently amended; and claims 1-20 are under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments filed 08 December 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made within the updated text below.  

Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-4, and 6-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sheldon et al. (US 2019/0134405 A1).
Regarding claims 1 and 13, Sheldon teaches a system and method for pacing a heart ([abstract]), comprising: 
an electrostimulation circuit configured to generate His-bundle pacing (HBP) pulses to stimulate a His bundle of the heart ([abstract]);
 a sensing circuit configured to sense an atrial activation of the heart (sensing circuit 86 for detected activation of atrial P-waves or atrial events [0010, 0050]); and a control circuit, including a capture verification circuit configured to: 
detect a retrograde atrial conduction using timing of the sensed atrial activation in response to the stimulation of the His bundle ([0050, 0106]); and 
verify a His-bundle capture status based at least on the detected retrograde atrial conduction ([0050, 0106, 0126, 0133]).
Regarding claims 2 and 14, Sheldon teaches wherein the sensing circuit is configured to sense the atrial activation during an atrial detection window (WHA) following the HBP pulse (control circuit 80 can set a post-ventricular atrial blanking period 824 after His bundle pacing pulses 810 and 822 [0122, 0128, 0131]), and the capture verification circuit is configured to verify the His-bundle capture status as a loss of capture if no atrial activation is detected within the WHA (loss of His bundle capture [0122, 0128, 0131]).  

Regarding claim 4, Sheldon teaches wherein the capture verification circuit is configured to verify the His-bundle capture status as a loss of capture if the determined HAI exceeds the threshold value ([0126, 0133]).
Regarding claim 6, Sheldon teaches wherein the control circuit includes a pacing threshold test circuit coupled to the capture verification circuit (control circuit 80 utilizes a His bundle pacing test or threshold to verify a His bundle capture [0081, 0083-0084, 0086]), wherein: 
the capture verification circuit is configured to verify His-bundle capture status in response to HBP pulses having multiple stimulation strength values in accordance with a threshold test protocol (a set level of voltages are used during His bundle pacing to cause a His bundle capture [0083-0084, 0086-0087]); and
 the pacing threshold test circuit is configured to determine, using the verified capture status, a HBP threshold ([0083-0084, 0086-0087]).

Regarding claim 8, Sheldon teaches wherein the threshold test protocol includes a stimulation strength ramp-up protocol (the pacing voltages also can be increased in a stepwise manner or in increments until the different types of capture are identified [0087]), and the pacing threshold test circuit is configured to determine the HBP threshold corresponding to a shortening of HAI falling below a threshold (the His bundle pacing thresholds associated with the time window needed for the His bundle capture are determined [0087, 0124, 0133]).
Regarding claim 9, Sheldon teaches wherein the pacing threshold test circuit is configured to determine or update the HBP threshold in response to a loss of capture ([0083-0084, 0134]).
Regarding claim 10, Sheldon teaches an arrhythmia detector configured to detect a presence or absence of atrial tachyarrhythmia (detection for arrhythmias [0027, 0052-0054]), wherein the capture verification circuit is configured to verify the His-bundle capture status in the absence of the atrial tachyarrhythmia (atrial tachycardia is a cardiac event characterized within the P-wave sensed event signals [0053]. In situations 
Regarding claim 11, Sheldon teaches where the pacing threshold test circuit is configured to determine the HBP threshold in response in the absence of the atrial tachyarrhythmia (atrial tachycardia is a cardiac event characterized within the P-wave sensed event signals [0053]. When the P-wave sensed event signal is absent, the His bundle capture status is verified as a loss of capture [0125]. Generally, the absence of the P-wave occurs after the His-bundle pulse [0125]. In response to any loss of His bundle capture, the system begins to search for a new His bundle capture threshold [0124, 0125, 0134]. However, this requires the system to analyze and adjust the previous pulse threshold that was associated with the “verified loss of capture or absent P-wave” to a threshold that will allow for a His bundle capture). 
Regarding claim 12, Sheldon teaches wherein the control circuit is configured to adjust a stimulation parameter of HBP based on the verified His-bundle capture status (In response to the loss of His bundle capture, the His bundle pacing is adjusted accordingly to ensure a successful His bundle capture [0134]).
Regarding claim 15, Sheldon teaches measuring a His-to-atrial interval (HAI) between a HBP pulse and the sensed atrial activation in response to the HBP pulse (determining retrograde conduction time interval from the starting pacing pulses to a subsequently sensed atrial P-wave [0133, claim 2]), wherein verifying the capture status includes recognizing a loss of capture if the determined HAI exceeds the threshold value ([0126, 0133]).

 determining a HBP threshold using the verified His-bundle capture status under the varied stimulation strength (variations of voltages are adjusted to find a His bundle pacing threshold to ensure a His bundle capture [0083-0084, 0086-0087]).
Regarding claim 17, Sheldon teaches varying the stimulation strength of the HBP pulses includes ramping down the stimulation strength (decreasing stimulation values in decrements or in a stepwise manner [0086-0088]); and 
determining the HBP threshold corresponds to a prolongation of HAI exceeding a threshold (pacing thresholds associated with loss of capture are determined, resulting in pacing threshold adjustments to promote effective pacing for capturing the His bundle within the expected time window [0025, 0124]).
Regarding claim 18, Sheldon teaches varying the stimulation strength of the HBP pulses includes ramping up the stimulation strength (the pacing voltages also can be increased in a stepwise manner or in increments until the different types of capture are identified [0087]); and 
determining the HBP threshold corresponds to a shortening of HAI falling below a threshold (the His bundle pacing thresholds associated with the time window needed for the His bundle capture are determined [0087, 0124, 0133]).
Regarding claim 19, Sheldon teaches generating a trend of HAI over time using HAIs corresponding to a plurality of HBP pulses (the capture threshold value is based 
Regarding claim 20, Sheldon teaches detecting a presence or absence of atrial tachyarrhythmia (detection for arrhythmias [0027, 0052-0054]), and wherein verifying the capture status is performed in the absence of the detection of atrial tachyarrhythmia (atrial tachycardia is a cardiac event characterized within the P-wave sensed event signals [0053]. In situations where the P-wave sensed event signal is absent, the His bundle capture status is “verified as a loss of capture” [0125]. In response to any verified loss of His bundle capture, the system begins to search for a new His bundle capture threshold [0124, 0125, 0134]. This requires the system to analyze and adjust the previous pulse threshold that was associated with the “verified loss of capture or absent P-wave” to a threshold that will allow for a His bundle capture).

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al.
Sheldon teaches the system of claim 4. Sheldon does not explicitly teach wherein the capture verification circuit is configured to generate the threshold value using a central tendency of a plurality of HAIs falling within a specific range in response to HBP pulses. However, Sheldon does teach wherein the capture threshold value is based on a plurality of atrial timing event signals in combination with His bundle pacing 

Statement on Communication via Internet
 9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	Due to the new grounds of rejection included in this office action, which were not necessitated by the Applicant’s amendments to the claims, this action has been made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792